            Case 1:19-cv-09101-ER Document 33
                                           32 Filed 06/17/20
                                                    06/16/20 Page 1 of 2

                  Michael Faillace & Associates, P.C.
                                        Employment and Litigation Attorneys

60 E. 42nd Street, Suite 4510                                                            Telephone: (212) 317-1200
New York, New York 10165                                                                  Facsimile: (212) 317-1620
_________

jandrophy@faillacelaw.com
                                                  Plaintiffs' request for an extension of time to file their
                                    June 16, 2020 motion for default judgment until July 8, 2020 is granted.

                                                      It is SO ORDERED.
VIA ECF

Hon. Edgardo Ramos
United States District Court
Southern District of New York
40 Centre Street                                                                      6/17/2020
New York, NY 10007

                           Re:      Maldonado Isidro et al v. The Bay Seafood Cuisine East 49th LLC
                                    19-cv-09101-ER

Your Honor:

         We represent Plaintiffs in the above-referenced matter. We write to respectfully request a

three week extension of time to file the motion for default judgment, from June 17, 2020 to July

8, 2020.

         The reason for the request is that our office has experienced difficulties in arranging for the

five Plaintiffs in this action to finalize and sign their declarations in support of the default judgment

motion. This is at least in part due to the COVID-19 pandemic which makes it impossible for us

to meet with the plaintiffs in person.

         This is the first request for an extension of time of this deadline. Because the Defendants

have not appeared since their attorneys withdrew, I have not contacted them to request their

consent to this request.

         We thank the Court for its attention to this matter.




                           Certified as a minority-owned business in the State of New York
         Case 1:19-cv-09101-ER Document 33
                                        32 Filed 06/17/20
                                                 06/16/20 Page 2 of 2
June 16, 2020
Page 2



                                   Respectfully Submitted,

                                    /s/ Joshua S. Androphy
                                        Joshua S. Androphy
